Case 19-01475-jw        Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49                 Desc Main
                                   Document      Page 1 of 8


                              UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

 IN RE:                                              CHAPTER 13

 Lawrence NMN Singleton, III                         BANKRUPTCY NO.: 19-01475-jw
 Shalonda Patrice Singleton,

                 Debtors.


                                NOTICE OF MOTION SEEKING
                                  11 U.S.C. §362(d) RELIEF

TO:         DEBTOR(S), TRUSTEE, AND THOSE NAMED IN THE ATTACHED MOTION

             PLEASE TAKE NOTICE THAT ON September 5, 2019 at 11:00 a.m., located at the
United States Bankruptcy Court, 145 King Street, Room 225, Charleston, SC 29401, a hearing will be
held on the attached Motion.

           Within fourteen (14) days after service of the attached Motion, and the Notice of Motion,
accompanied by the movant's Certification of Facts, any party objecting to the relief sought shall:

            1)          File with the Clerk of this Court a written objection to the §362 Motion;
            2)          File with the Clerk of this Court a Certification of Facts; and
            3)          Serve on the Movant items 1 & 2 above at the address shown below;
            4)          File a certificate of such service with the Clerk of this Court.

            Should you fail to comply with this procedure, you may be denied the opportunity to appear
and be heard on this proceeding before the court.

                                       DATE OF SERVICE: July 25, 2019
                                       MOVANT: BANK OF AMERICA, N.A

Charleston, South Carolina                 By:    /s/Kristen N. Nichols
July 25, 2019                                     Kristen N. Nichols
                                                  District Court No. #9770
                                                  Turner Padget Graham & Laney PA
                                                  40 Calhoun Street, Suite 200 (29401)
                                                  P.O. Box 22129
                                                  Charleston, SC 29413
                                                  Telephone: (843)576-2836
                                                  Attorneys for BANK OF AMERICA, N.A
Case 19-01475-jw        Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49         Desc Main
                                   Document      Page 2 of 8


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 IN RE:                                               CHAPTER 13

 Lawrence NMN Singleton, III                          BANKRUPTCY NO.: 19-01475-jw
 Shalonda Patrice Singleton,

                 Debtors.



                    MOTION FOR RELIEF FROM AUTOMATIC STAY

       BANK OF AMERICA, N.A, (“Movant”), by and through the undersigned counsel,

hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the automatic stay

provisions for cause, and, in support thereof, states the following:

   1. Debtors filed a voluntary petition pursuant to Chapter 13 of the United States Bankruptcy

       Code on March 14, 2019.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

       1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

       statutes affecting the jurisdiction of the Bankruptcy Courts generally.

   3. James M. Wyman is the Trustee of the Debtors’ estate and may claim an interest in the

       property that is the subject of this action.

   4. On March 1, 2008, Debtors executed and delivered a Promissory Note (“Note”) and

       Mortgage (“Mortgage”) securing payment of the Note, in the amount $207,665.00, to

       CTX Mortgage Company, LLC. The Mortgage was recorded on March 26, 2008, in Book

       7206 at Page 227 in the Public Records of Berkeley County, South Carolina. The

       Mortgage was later assigned to Movant by virtue of that certain Assignment of Mortgage

       recorded June 29, 2011, in Book 8992 at Page 277 in the Public Records of Berkeley
Case 19-01475-jw      Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49             Desc Main
                                 Document      Page 3 of 8



     County, South Carolina. True and accurate copies of the Note and Mortgage, including

     that certain Assignment are attached hereto as Exhibits and the terms thereof are

     incorporated herein by reference.

  5. The Mortgage provides Movant a lien on the real property located at the street address of

     295 Clayburne Drive, Goose Creek, SC 29445 (the “Property”).

  6. The terms of the aforementioned Note and Mortgage have been in default, and remain in

     post-petition default due to Debtors’ failure to maintain post-petition payments for April,

     May, June, and July 2019.

  7. The balance owed Movant pursuant to the Note, as of July 2, 2019, is $308,104.88.

  8. Movant’s security interest in the Property is being significantly jeopardized by Debtors’

     failure to comply with the terms of the subject loan documents while Movant is

     prohibited from pursuing lawful remedies to protect such interest.          Movant has no

     protection against the erosion of its collateral position and no other form of adequate

     protection is provided.

  9. If Movant is not permitted to enforce its security interest in the collateral or be provided

     with adequate protection, it will suffer irreparable injury, loss, and damage.

  10. Movant respectfully requests the Court grant it relief from the Automatic Stay in this

     cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

     adequate protection to Movant for its interest in the above stated collateral; and pursuant

     to §362(d)(2)(A) of the Bankruptcy Code as there is no equity in the Property above the

     Debtors’ exemption.

  11. Movant has incurred court costs and attorney’s fees in this proceeding and will incur

     additional fees, costs and expenses in foreclosing the Mortgage and in preserving and
Case 19-01475-jw        Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49             Desc Main
                                   Document      Page 4 of 8



       protecting the property, all of which additional sums are secured by the lien of the

       Mortgage.     Movant seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   12. The Movant agrees to waive any claim that may arise under 11 U.S.C. Section 503(b) or

       Section 507(b) as a result of this Order. The Movant further agrees that any funds

       realized from the sale of the collateral, in excess of all liens, costs, and expenses, will be

       paid to the Trustee.

   WHEREFORE, Movant, prays this Honorable Court enter an order modifying the automatic

stay under 11 U.S.C. § 362(d) to permit Movant to take any and all steps necessary to exercise

any and all rights it may have in the collateral described herein, to gain possession of said

collateral, to seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding,

and to any such further relief as this Honorable Court deems just and appropriate.



Charleston, South Carolina                By:   /s/Kristen N. Nichols
July 25, 2019                                   Kristen N. Nichols
                                                District Court No. #9770
                                                Turner Padget Graham & Laney PA
                                                40 Calhoun Street, Suite 200 (29401)
                                                P.O. Box 22129
                                                Charleston, SC 29413
                                                Telephone: (843)576-2836
                                                Attorneys for BANK OF AMERICA, N.A
Case 19-01475-jw         Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49                Desc Main
                                    Document      Page 5 of 8


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

 IN RE:                                               CHAPTER 13

 Lawrence NMN Singleton, III                          BANKRUPTCY NO.: 19-01475-jw
 Shalonda Patrice Singleton,

                   Debtors.


                                     CERTIFICATION OF FACTS
       In the above-entitled proceeding, in which relief is sought by BANK OF AMERICA, N.A,
(“Movant”), from the automatic stay provided by 11 U.S.C. § 362, I do hereby certify to the best of my
knowledge the following:
       1. Nature of Movant's Interest:
           Movant is the holder of the Note and has a perfected security interest in the below-referenced
           property.

       2. Brief Description of Security Agreement, copy attached (if applicable).
           Copies of the Note with any required indorsements, Recorded Mortgage, Assignment(s) of
           Mortgage, and any other applicable documentation supporting the right to seek a lift of the
           automatic stay and foreclose.

       3. Description of Property Encumbered by Stay (include serial number, lot and block number,
           etc.). 295 Clayburne Drive, Goose Creek, SC 29445

       4. Basis for Relief (property not necessary for reorganization, debtor has no equity, property not
           property of estate, etc.) include applicable subsection of 11 U.S.C. § 362). Pursuant to
           §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate protection to
           Movant for its interest in the above stated collateral; and pursuant to §362(d)(2)(A) of the
           Bankruptcy Code as there is no equity in the Property above the Debtors’ exemption.

       5. Prior Adjudication by Other Courts, copy attached (Decree of Foreclosure, Order for
           Possession, Levy of Execution, etc., if applicable).
           N/A

       6. Valuation of Property, copy of Valuation attached (Appraisal, Blue Book, etc.):
               Fair Market Value: $230,000.00
               Liens (Mortgages): $308,104.88.
               Equity Before Exemption: $0.00
               Debtor’s Exemption:
               Net Equity: $0.00
               Source/Basis of Value: Debtor’s Schedule “A”

       7. Amount of Debtor's Estimated Equity (using figures from paragraph 6, supra).
           $0.00
Case 19-01475-jw          Doc 34     Filed 07/26/19 Entered 07/26/19 19:03:49                   Desc Main
                                     Document      Page 6 of 8




       8. Month and Year in Which First Direct Post-petition Payment Came Due to Movant (if
           applicable).
           April 2019

       9. (a) For Movant/Lienholder (if applicable):
           List or attach a list of all post-petition payments received directly from debtor(s) , clearly
           showing date received, amount, and month and year for which each such payment was
           applied.

           (b) For Objecting Party (if applicable): List or attach a list of all post-petition payments
           included in the Movant’s list from (a) above which objecting party disputes as having been
           made. Attach written proof of such payment(s) or a statement as to why such proof is not
           available at the time of filing this objection.

       10. Month and Year for Which Post-petition Account of Debtor(s) is Due as of the Date of this
           Motion:
           April 2019



Charleston, South Carolina                   By:    /s/Kristen N. Nichols
July 25, 2019                                       Kristen N. Nichols
                                                    District Court No. #9770
                                                    Turner Padget Graham & Laney PA
                                                    40 Calhoun Street, Suite 200 (29401)
                                                    P.O. Box 22129
                                                    Charleston, SC 29413
                                                    Telephone: (843)576-2836
                                                    Attorneys for BANK OF AMERICA, N.A
Case 19-01475-jw   Doc 34    Filed 07/26/19 Entered 07/26/19 19:03:49   Desc Main
                             Document      Page 7 of 8




                       POST PETITION PAY HISTORY

   Payment Amount              Received Date          Applied to Payment Date
                             NO POST-PETITION
                            PAYMENTS RECEIVED
Case 19-01475-jw       Doc 34    Filed 07/26/19 Entered 07/26/19 19:03:49          Desc Main
                                 Document      Page 8 of 8




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 IN RE:                                          CHAPTER 13

 Lawrence NMN Singleton, III                     BANKRUPTCY NO.: 19-01475-jw
 Shalonda Patrice Singleton,

                Debtors.



                                CERTIFICATE OF SERVICE

        I, the undersigned, as counsel for BANK OF AMERICA, N.A do hereby certify that on
July 26, 2019, I served on the persons below a copy of the Notice of Motion, Motion to Modify
Stay, and Movant’s Certification of Facts in the above-referenced case by either electronic mail
in accordance with U.S. Bankruptcy Court, District of South Carolina, Operating Order 08-07,
with respect to CM/ECF Participants, or depositing same in the United States Mail with
sufficient postage affixed and addressed as follows, with respect to all other persons:

Lawrence NMN Singleton, III
Shalonda Patrice Singleton
295 Clayburne Drive
Goose Creek, SC 29445
Debtor

Heather S. Bailey
Via CM/ECF
Attorney for Debtor

James M. Wyman
Via CM/ECF
Trustee

US Trustee's Office
Via CM.ECF
U.S. Trustee

                                            /s/ Kristen N. Nichols
